Citation Nr: 1425724	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-02 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to increases in the "staged" (20 percent prior to June 1, 2011 and 40 percent from that date) ratings assigned for lumbar spine degenerative disc disease (DDD) with residual scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1996 to September 2000 with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and June 2011rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the April 2010 decision, the RO granted service connection for residual lumbar spine injury and assigned a 20 percent disability rating, effective December 21, 2009.  In June 2011, the RO discontinued the 20 percent evaluation and assigned a 40 percent evaluation for lumbar degenerative disc disease with radiculopathy and non-disabling scar, effective June 1, 2011, the date of the Veteran's June 2011 VA examination.  Since the assignment of a 40 percent disability rating for lumbar degenerate disc disease from June 1, 2011 did not constitute a full grant of the benefits sought, the claim for increase for the Veteran's lumbar degenerative disc disease disability remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran was scheduled to appear for a travel board hearing with a Veterans Law Judge (VLJ) in March 2014.  He failed to report for this hearing.  The Veteran provided no explanation for his failure to report and his hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d) (2013).


FINDINGS OF FACT

1.  From December 21, 2009 to June 1, 2011, the Veteran's service-connected degenerative disc disease of the lumbar spine had been manifested by forward flexion greater than 30 degrees, but not greater than 60 degrees; favorable ankylosis of the entire thoracolumbar spine, and/or incapacitating episodes having a total duration of at least 4 weeks during the past 12 months were not shown.

2.  From June 1, 2011, the Veteran's service-connected degenerative disc disease has been manifested by forward flexion of 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine, and/or incapacitating episodes having a total duration of at least 4 weeks during the past 12 months have not been shown.

3.  The Veteran's residual post-laminectomy scar is not deep or nonlinear, is not unstable or painful, and does not cause functional loss.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a disability of the lumbosacral spine prior to June 1, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5237, 5243.

2.  The criteria for a rating in excess of 40 percent for a disability of the lumbosacral spine from June 1, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5237, 5243.

3.  The criteria for an initial, compensable rating for residual scars associated with a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi 18 Vet. App. 112, 120-21 (2004).  

In a claim for increase, the VCAA notice required is generic notice, that is notice of the type of evidence that is needed to substantiate the claim (evidence of increase in severity of the disability and the effect it has on employment) as well as general notice how disability ratings and effective dates are assigned.  See Vasquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter in January 2010, prior to the initial adjudication of the claim, notified the Veteran of the evidence needed to substantiate his claim for an increased rating, informed him that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was responsible for providing any necessary releases [for private records] and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed of how ratings and effective dates are assigned and was given examples of the evidence he could submit.  The Board finds that VA has fulfilled its VCAA-mandated notification duty.

VA and private treatment records have been secured for the record.  The Veteran was afforded VA examinations in February 2010, June 2011, and October 2012.  The Board finds that the examination reports (cumulatively) are adequate to address the matter being decided; they reflect familiarity with the record and include notation of all clinical findings needed to address the matter.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that all of the evidence in the record, with an emphasis on the evidence relevant to this appeal, has been reviewed.  The Veteran's physical claims file and Virtual VA have been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202   (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  With any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59. 

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The April 2010 rating decision granted service connection for residuals of a lumbar spine injury rated at 20 percent disabling, effective December 21, 2009.  A June 2011 rating decision increased the rating for degenerative disc disease (DDD) of the lumbar spine with radiculopathy and non-disabling scar to 40 percent, effective June 1, 2011.  

The Veteran's service-connected lumbar spine DDD, is rated under Code 5237 (lumbosacral strain).  Lumbosacral strain is rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula).  Given the July 2010 MRI findings of DDD at L4/5, the Veteran's lumbar spine disability may alternatively be rated under Code 5243 (for intervertebral disc syndrome (IVDS) - although such has not been specifically diagnosed), which is rated under the General Rating Formula or based on incapacitating episodes, whichever is more favorable to the Veteran.  38 C.F.R. § 4.71a.

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

There are several notes following the General Rating Formula criteria, which provide: (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of the thoracolumbar spine is to 240 degrees.  (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a. 

For ratings based on incapacitating episodes of IVDS, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes if such episodes had a total duration of at least four weeks but less than six weeks, during the past 12 months.  A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) following Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Private treatment records from December 2007 to February 2008 show the Veteran underwent a right L4-L5 microdisckectomy in February 2008.  A February 2008 post-operative record indicates that the Veteran denied any lumbar pain and was ready to return to work. 

On February 2010 VA examination, the Veteran reported that while his February 2008 surgery went well, he still experiences pain, particularly after long periods of sitting.  He denied radiation of pain or sensation, and reported that the pain is "local" to the lumbar region.  He did report severe flare-ups occurring weekly which lasted hours, and walking was limited to a quarter-mile.  Gait was normal and there were no objective abnormalities.  Motor and sensory examinations were normal.  Flexion was to 40 degrees and extension was to 20 degrees.  There were no additional limitations after repetitions, though there was pain on motion.  Pain began at 40 degrees forward flexion and 20 degrees extension. 

A May 2010 VA treatment record indicates the Veteran sought treatment for back pain and reported worsening symptoms with pain being 8/10.  A subsequent May 2010 VA treatment record indicates the Veteran was fitted with a back brace.  A June 2010 VA treatment record shows the Veteran again sought treatment for low back pain.  

A July 2010 MRI of the Veteran's lumbar spine shows large central/right paracentral recurrent disc protrusion at L4-L5 contacts the descending L5 nerve roots.  A July 2010 VA treatment record indicates that the Veteran reported his pain to be a 7/10 and higher during movement, standing, and walking; pain was alleviated with medication, rest, and repositioning. 

September 2010 and October 2010 VA treatment records indicate the Veteran reported worsening back pain, which increased with prolonged walking.  A subsequent October 2010 VA treatment record shows the Veteran underwent an injection of Celestone, Marcaine, and contrast into his right L4-L5 epidural space to alleviate his pain symptoms.  The Veteran reported significant relief. 

An October 2010 statement from the Veteran indicates that since his February 2010 VA examination, his lower back pain had worsened.

A December 2010 VA treatment record indicates the Veteran reported that since the injection, his pain had greatly subsided.  

On June 2011 VA examination, the Veteran noted the October 2010 epidural injection and that it had been somewhat beneficial.  He stated he experienced daily pain at 7/10.  The Veteran also reported flare-up pain symptoms twice per week lasting until he can lie down and rest, and 270 days of physician prescribed bedrest in the last twelve months.  The Veteran reported having to miss work on occasion due to acute back pain.  He could no longer run, wakeboard, or perform other strenuous physical activities including yard work, household chores, or vehicle maintenance.  

The examiner noted a 5.4 centimeter length longitudinal linear surgical incision, 2.5 centimeters wide.  It was well-healed, minimally tender to palpitation without inflammation, infection, depression, adhesion or keloid formation.  It was non-disfiguring and constituted less than 1 percent of total body area.

The Veteran's range of motion (using the DeLuca criteria) included flexion to 30 degrees and extension to 18 degrees.  The Veteran complained of pain on the extremes of motion in each plane.  There was no apparent weakness, fatigability, or loss of coordination during or following three repetitions of the range of motion.  

On October 2012 VA examination, the Veteran reported his back pain had improved due to spinal injections, but was still present.  Pain was generally 3-7/10 with walking and standing limited to one hour.  He reported his job is not affected although does have occasional flare-ups about once every 2-3 weeks which require him to limit activity.  He denied bedrest or incapacitation.  The examiner diagnosed lumbar spine degenerative disc disease status post L4/5 laminectomy with intermittent radiculopathy.  Flexion was to 70 degrees and extension 20 degrees, with painful motion beginning at the end of the range with flexion and no evidence of pain motion on extension.  The examiner noted functional loss to include painful movement and less movement than normal.  The examiner noted the Veteran did not have IVDS or any incapacitating episodes in the past 12 months. 

The October 2012 examiner noted the residual linear scar which was non-tender with no skin breakdown that was 5.5 centimeters long at the mid-line low back at L4/5 level.  The scar was non-painful, stable, did not result in any limitation of function, and the examiner indicated the Veteran had not reported any problems related to the scar.  



Prior to June 1, 2011

For the period prior to June 1, 2011, the Veteran's lumbar spine disability is rated 20 percent under Code 5237.  The record pertaining to this period does not show (nor is it alleged) that forward flexion of the thoracolumbar spine was limited to 30 degrees or less; or unfavorable ankylosis of the entire spine such to warrant the next higher (40 percent) rating under Code 5237.  On February 2010 VA examination thoracolumbar forward flexion was to 40 degrees, there was no increase in impairment of function with repetitive testing (i.e., on use).  Consequently, a rating in excess of 20 percent under the General Rating Formula was not warranted.  

It is not shown that at any time during this period the Veteran was placed on bedrest by a medical provider so as to warrant a rating based on incapacitating episodes.  Although notably, the June 2011 VA examiner indicates that the Veteran reported 270 days of prescribed bedrest in the past 12 months (which would have equaled to over 38 weeks of total best rest since June 2010), medical treatment records from this period are silent for any incapacitating episodes or physician prescribed bedrest.  Given the lack of objective medical evidence at any time of incapacitating episodes with physician prescribed bedrest, a rating based such is not warranted.

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that compensated prior to June 1, 2011.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  Significantly, the February 2010 examiner found that pain, weakness, lack of endurance, fatigue or incoordination did not impact range of motion after repetitive use. 

In summary, prior to June 1, 2011, there is no basis in the factual evidence for the assignment of a schedular rating in excess of 20 percent for the Veteran's lumbar spine disability.




From June 1, 2011

For the period from June 1, 2011, the Veteran's lumbar spine disability is rated 40 percent under Code 5237.  The record during this period does not show (nor is it alleged) that there is unfavorable ankylosis of the entire thoracolumbar spine as to warrant the next higher (50 percent) rating under Code 5237.  On June 1, 2011 VA examination thoracolumbar forward flexion was to 30 degrees, (there was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing) and there was no evidence of ankylosis of the spine.  At the October 2012 VA examination, forward flexion was indeed to 70 degrees with no additional limitation in range of motion following repetitive testing.  There were no reports of incapacitating episodes or physician prescribed bedrest, and the spine was not ankylosed.  

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10 , 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  

In summary, from June 1, 2011 there is no basis in the factual evidence for the assignment of a schedular rating in excess of 40 percent.  Consequently, the next higher (50 percent) rating under the General Rating Formula criteria is not warranted from June 1, 2011. 

Given the presence of a residual scar associated with the Veteran's service-connected low back disability, the Board has considered whether a separate compensable rating for such scar is warranted.

Disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  It is not in violation against the rule against pyramiding addressed in 38 C.F.R. § 4.14 (2013) for the Board to consider assigning a separate evaluation for the Veteran's postoperative scar if the scar causes separate symptomatology. 

In the present case, the current VA treatment records are silent for any complaints of or treatment for the Veteran's scar.  At the VA examination in June 2011, 
the examiner noted a linear scar measuring 5.4 centimeters in length.  The scar was well-healed, minimally tender to palpitation without inflammation, infection, depression, adhesion, or keloid formation.  At the October 2012 VA examination, the examiner noted the residual linear scar which was non-tender with no skin breakdown measuring 5.5 centimeters.  The examiner indicated the scar was non-painful, stable, did not result in any limitation of function, and that the Veteran had not reported any problems related to the scar.  

A separate compensable rating is not warranted for the scar.  The Veteran's scar has been described as linear; thus, Diagnostic Codes 7801 and 7802 are not for application.  The Veteran has never reported, nor has medical evidence indicated, that the scar is painful or unstable; thus a rating under Diagnostic Code 7804 is not warranted.  Finally, as the October 2012 VA examiner noted that the scar did not limit any function and there were no pertinent findings, complications, signs or symptoms associated with the Veteran's scar, a rating in accordance with Diagnostic Code 7805 is not warranted.

The Board has also considered whether referral for extraschedular consideration is warranted.  There is no objective evidence or allegation in the record of symptoms and/or impairment due to the Veteran's service-connected lumbar spine disability that are not encompassed by the "staged" ratings assigned.  The functional impairment shown (e.g., that he has less movement than normal and pain on movement) is encompassed by the criteria for the schedular ratings assigned. Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Veteran reported at the October 2012 VA examination that he is employed and his low back disability does not affect his ability to work; it is not alleged that his service-connected disabilities render him unemployable.  Thus, the matter of a total disability rating based on individual unemployability due to service-connected disabilities is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).



ORDER

 Entitlement to a rating for degenerative disc disease of the lumbar spine in excess of 20 percent for the period prior to June 1, 2011 and in excess of 40 percent from June 1, 2011 is denied. 



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


